543 F.2d 1391
UNITED STATES of America, Appellee,v.178.15 ACRES OF LAND, MORE OR LESS, situate IN GRAYSONCOUNTY, VIRGINIA, et al., Appellants.
No. 76-1116.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 7, 1976.Decided Nov. 12, 1976.

Lorne R. Campbell, Independence, Va.  (J. Colin Campbell, Independence, Va., on brief), for appellants.
Robert A. Kerry, Atty., Dept. of Justice, Washington, D. C.  (Walter Kiechel, Jr., Acting Asst. Atty. Gen., Paul R. Thomson, Jr., U. S. Atty., Carr L. Kinder, Asst. U. S. Atty., Roanoke, Va., Jacques B. Gelin, Atty., Dept. of Justice, Washington, D. C., on brief), for appellee.
Before RUSSELL, Circuit Judge, FIELD, Senior Circuit Judge, and MERHIGE, District Judge.*
PER CURIAM:


1
Upon the appeal of this condemnation proceeding the appellant-landowners take the position that the Government lacked the power to exercise its right of eminent domain over their lands because of its failure to file an Environmental Impact Statement in accordance with Section 102(2)(c) of the National Environmental Policy Act, 42 U.S.C. § 4332, prior to the taking.  The appellants also contend that the district court improperly limited the evidence with respect to the value of the property, and denied them their constitutional right to have the issue of fair market value tried by a jury.


2
Upon consideration of the record, brief and oral arguments, we perceive no merit in any of these contentions and, accordingly, affirm the order of the district court.


3
AFFIRMED.



*
 Honorable Robert R. Merhige.  Sitting by designation